DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3 and 5 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art does not disclose the all of independent claim 1, singly or in combination.  Patent number US 8,101,031 B2 to Sakura et al. (hereinafter referred to as Sakura), discloses a hollow power transmission shaft and a method of its manufacture.  Sakura discloses all of claim 1, except, Sakura does not teach a hardness of the small-diameter portion is greater than the hardness of the second portion, and is constant in a direction extending along the first direction.  The hardness of Sakura’s device varies circumferentially but does not vary axially along its length.

	Patent number US 11,242,085 B2 to Suehiro et al. (hereinafter referred to as Suehiro), discloses a shaft for steering and method of manufacturing that shaft.  However, Suehiro does not disclose:
	the third portion includes a small-diameter portion that is provided on a side of the first portion, and a middle-diameter portion that couples the small-diameter portion and the second portion, and that has an outer diameter smaller than that of the second portion, an outer diameter of the small-diameter portion is smaller than that of the 
The there is no small-diameter portion and not middle-diameter portion.  Claims 2, 3 and 5 – 7 and 10 depend from independent claim 1, and therefore, are also allowed.

Regarding independent claim 8, the prior art does not disclose a method of manufacturing a shaft for a steering device, singly or in combination, the method comprising:
	a step of forming a first blank portion and a second blank portion that has a diameter smaller than that of the first blank portion to form a processed hardened layer on the second blank portion, by swaging a material in a radial direction, and 
	a step of pressing the first blank portion and the second blank portion of the material into a die in the axial direction using a press to integrally form a spline shaft portion, a large-diameter portion, and a middle shaft portion, the spline shaft portion being provided with a spline groove, the large-diameter portion being provided to an end of the material on an opposite side of the spline shaft portion, the middle shaft portion being provided between the spline shaft portion and the large-diameter portion and having an outer diameter being smaller than that of the large-diameter portion and constant in a direction extending along the axial direction, wherein a small-diameter portion is formed by machining the middle shaft portion, and a middle-diameter portion between the small-diameter portion and the large-diameter portion is formed by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/Felicia L. Brittman/           Examiner, Art Unit 3611                              

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611